PER CURIAM.
This is an appeal from a probation revocation. The Public Defender has filed a motion to withdraw which we have granted. See Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). The action revoking probation is affirmed, however the matter is remanded to the trial court to conform the written order of revocation to the oral pronouncement. Sampson v. State, 375 So.2d 325 (Fla. 2d DCA 1979); Langston v. State, 371 So.2d 202 (Fla. 2d DCA 1979).
Affirmed with directions.